Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Operational-Recommendation Unit” in claims 1 & 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Objections
The following claims are objected to because of the following informalities:  
Claim 5 - The claim is not numbered.    
Claims 7 & 15 - The claims do not end with a period.
Claim 18 – The “system of any of claim 10” should likely read “system 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites obtain[ing] a plurality of parameters that are related to transporting a certain cargo from an origin to a destination, defin[ing] a plurality of combinations of one or more of the plurality of parameters, wherein each combination can be used for transporting the certain cargo from the origin to the destination, and predict[ing] an extent of loss. The aforementioned limitations are capable of being performed by a human operator mentally and/or via pen and paper.  In addition, these limitations are directed to the commercial/legal activity of transporting cargo and an economic 
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable memory device, a processor, and an operational-recommendation unit are generic computer components.  These additional elements, when analyzed individually and in combination, do not add meaningful limitations because it amounts to merely implementing the abstract idea using generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instruction to apply the exception using generic computer components and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f). 
Claims 2-6, & 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 2-6, & 8-9 merely further narrow the abstract idea of the claims on which they depend.  The claims do not add any additional elements to evaluate at Step2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 merely further narrows the abstract idea of claim 1.  Claim 7 adds the additional element of a historical database but does not change the analysis at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites obtain[ing] a plurality of parameters that are related to transporting a certain cargo from an origin to a destination, defin[ing] a plurality of combinations of one or more parameters of the plurality of parameters, wherein each combination can be used for transporting the certain cargo from the origin to the destination, and predict[ing] an extent of loss per 
This judicial exception is not integrated into a practical application because the additional elements of an operation recommendation unit, one or more databases, and a processor are generic computer components.  These additional elements, when analyzed individually and in combination, do not add meaningful limitations because it amounts to merely implementing the abstract idea using generic computer components. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instruction to apply the exception using generic computer components and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f). 
Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 11-18 merely further narrow the abstract idea of the claims on which they depend.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 & 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-grant Publication No.: US 2015/0254600A1, hereinafter “Murthy.”
Claims 1 & 10: Murthy , as shown, teaches: A non-transitory computer readable memory device comprising executable instructions that when executed cause a processor at an Operational-Recommendation Unit (ORU) to: 
i. obtain a plurality of parameters that are related to transporting a certain cargo from an origin to a destination; (Murthy [0020]-[0027])
ii. define a plurality of combinations of one or more of the plurality of parameters, wherein each combination can be used for transporting the certain cargo from the origin to the destination; and (Murthy [0034]-[0035])
iii. predict an extent of loss (EoL) per each combination. (Murthy [0050]-[0051]; See also [0064])
Claims 2 & 11: Murthy, as shown above, teaches all the limitations of claims 1 & 10.  Murthy also teaches:
wherein the obtained parameters contain one or more parameters selected from the group of parameters consisting of: a type of the certain cargo; a type of the Cargo-Shipping Unit (CSU) in which the certain cargo is embedded, a season of the year that is related to the certain journey; a type of a vehicle transporting the cargo; a location in the vehicle and a path of the certain journey. (Murthy [0020]-[0024])
Claim 9: Murthy, as shown above, teaches all the limitations of claim 1.  Murthy also teaches:
wherein the memory device is read/write hard disc. (Murthy [0130])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 12, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy in view of International Publication No.: WO 2015/020883 A2, hereinafter “Williams.”
Claims 3 & 12: Murthy, as shown above, teaches all the limitations of claims 1 & 10.  Murthy doesn’t explicitly teach the following; however, Williams teaches:
further comprising an executable instruction that when executed causes the processor at the ORU to recommend a combination of the plurality of combinations for which the predicted EoL is minimal. (Williams [0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murthy with the teachings of Williams since “[t]raditional systems for tracking location of a shipped object use barcodes that can be scanned to extract tracking numbers. For example, when an object arrives or leaves a point in its journey, a barcode affixed to the object may be scanned. A tracking number extracted from the barcode is often combined with a date and time of arrival or departure from a particular location, providing, for example, "package scan" data. However, package scan data alone merely provides arrival and departure times dependent on scanning the barcode, and lacks detailed information regarding the status of a customer's shipment. Furthermore, if problems arise during a shipment's journey, such as a delay due to mechanical breakdown, or damage due to hot weather, customers associated with such a shipment are unable to modify the shipment 
Claims 7 & 16: Murthy, as shown above, teaches all the limitations of claims 1 & 10.  Murthy doesn’t explicitly teach the following; however, Williams teaches:
wherein predicting the EoL of each combination is based on data that is stored in an historical database (HDB) that stores information regarding a plurality of journeys having indication on related EoL. (Williams [0024], “host carrier computers analyze received data to detect problems that have arisen in the journey, and/or predict problems that could arise, based on historical data patterns.”; See also [0043], [0075], [0085], [0087], [0089])
Claim 18: Murthy, as shown above, teaches all the limitations of claims 10.  Murthy doesn’t explicitly teach the following; however, Williams teaches:
wherein the processor is embedded in a computer (Williams [0098])
Claims 4 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy in view of Pre-grant Publication No.: US 2012/0166229 A1, hereinafter “Collins.”
Claims 4 & 13: Murthy, as shown above, teaches all the limitations of claims 1 & 10.  Murthy doesn’t explicitly teach the following; however, Collins teaches:
wherein the EoL is expressed by two or more ranks. (Collins [0037]; See also [0055], [0070], [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murthy with the teachings of Collins because, “People, animals (pets, livestock, and wildlife), machines (vehicles and equipment), buildings, and businesses, are constantly subject to varying degrees and types of risk. While insurance companies often attempt to educate their clients regarding ways to minimize risk, general risk avoidance strategies or best-practices are often insufficient to prevent reoccurrence of various accident and/or loss events. Therefore, it would 
Claims 5, 6, 8, 14, 15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy/Collins/Williams.
Claims 5 & 14:  Murthy/Collins as shown above, teaches all the limitations of claims 4 & 10. Murthy/Collins doesn’t explicitly teach the following; however, Williams teaches: wherein per each combination the processor is further configured to: 
a. calculate a probability to obtain each rank of the EoL; (Williams [0083]) and 
b. select a rank that is associated with the highest probability as the EoL of that combination. (Williams [0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murthy/Collins with the teachings of Williams since, “[t]raditional systems for tracking location of a shipped object use barcodes that can be scanned to extract tracking numbers. For example, when an object arrives or leaves a point in its journey, a barcode affixed to the object may be scanned. A tracking number extracted from the barcode is often combined with a date and time of arrival or departure from a particular location, providing, for example, "package scan" data. However, package scan data alone merely provides arrival and departure times dependent on scanning the barcode, and lacks detailed information regarding the status of a customer's shipment. Furthermore, if problems arise during a shipment's journey, such as a delay due to mechanical breakdown, or damage due to hot weather, customers associated with such a shipment are unable to modify the shipment journey and mitigate losses. Improvements in techniques for managing shipped objects are desirable.” (Williams [0002]-[0003])
Claims 6 & 15:
further comprising an instruction to recommend the combination that is associated with the lowest rank of EOL. (Collins [0030], “The other risk zone data device 120f, for example, may comprise a device configured to monitor and/or analyze risk zone data for determining and/or suggesting a variety of activities, actions, avoidance practices, scheduling, and/or other guidance for a client based on risk zone data.;” See also [0069])
Claims 8 & 17: Murthy/Williams, as shown above, teaches all the limitations of claims 7 & 16.  Murthy/Williams doesn’t explicitly teach the following; however, Collins teaches:
wherein the EoL is written in a related form that describes a Form That Describes a Loss (FTDL) of a valid loss. (Collins [0034], “First risk zone data 202a may, for example, be descriptive of insurance company claim data (or insurance industry loss data - e.g., Comprehensive Loss Underwriting Exchange (CLUE) data, available from a third-party data source such as the Insurance Services Office, Inc. (ISO))…”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/JOHN P GO/               Primary Examiner, Art Unit 3686                                                                                                                                                                                         
August 11, 2021